     Case 2:20-cv-02383-MCE-AC Document 4 Filed 12/29/20 Page 1 of 2


 1   GARRETT L. SEUELL, S.B. No. 323175
       Email: Gseuell@akk-law.com
 2   DERICK E. KONZ, ESQ., SB No. 286902
 3     Email: dkonz@akk-law.com
     BRUCE A. KILDAY, ESQ., SB No. 066415
 4     Email: bkilday@akk-law.com
     ANGELO, KILDAY & KILDUFF, LLP
 5   Attorneys at Law
 6   601 University Avenue, Suite 150
     Sacramento, CA 95825
 7   Telephone: (916) 564-6100
     Telecopier: (916) 564-6263
 8
     Attorneys for Defendants CITY AND COUNTY OF WEST SACRAMENTO, N. OGDEN,
 9
     FORTIER, MAHAFFEY, and A. SCHEIBER.
10
11                                  UNITED STATES DISTRICT COURT
12                                 EASTERN DISTRICT OF CALIFORNIA
13
     ROBBIE D. WHITE,                               )   Case No.: 2:20-cv-02383-MCE-AC
14                                                  )
15                                   Plaintiff,     )   DEFENDANT’S NOTICE OF MOTION
                                                    )   AND MOTION TO DISMISS
16                           vs.                    )
                                                    )   DATE:        February 11, 2021
17   CITY AND COUNTY OF WEST                        )   TIME:        2:00 p.m.
18   SACRAMENTO, et al.,                            )   CRTRM:       7
                                                    )
19                                   Defendants.    )   Hon. Morrison C. England
20
21   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
22           PLEASE TAKE NOTICE that on February 11, 2021, at 2:00 p.m. or as soon thereafter as
23   the matter may be heard in Courtroom 7 of the United States District Courthouse located at 501 I
24   Street, Sacramento, California, Defendants CITY AND COUNTY OF WEST SACRAMENTO,
25   N. OGDEN, FORTIER, MAHAFFEY and A. SCHEIBER, (hereinafter “Defendants”), will and
26   hereby move, pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, for an order
27   dismissing Plaintiff ROBBIE D. WHITE’S (“Plaintiff”) Complaint and Demand for Jury Trial.
28


                                           -1-
                   DEFENDANT’S NOTICE OF MOTION AND MOTION TO DISMISS
     Case 2:20-cv-02383-MCE-AC Document 4 Filed 12/29/20 Page 2 of 2


 1          This Motion specifically seeks dismissal, without leave to amend, on the following
 2   grounds:
 3          1.      The Monell claims (Claim Nos. 1, 2) are based solely on conclusory statements and
 4   devoid of any factual allegations sufficient to state a claim for relief.
 5          2.      The Malicious Prosecution claim (Claim No. 5) is prohibited by California
 6   Government Code § 821.6.
 7          3.      The “Negligent Hire, Training, Retention” claim (Claim No. 7) is prohibited by
 8   California Government Code § 815(a) and § 815.6.
 9          4.      The Unruh Civil Rights Act claim (Claim No. 8) is prohibited because the statute
10   does not apply to public entities or their employees, and as against the City as a direct claim is
11   prohibited by California Government Code § 815(a) and § 815.6.
12          The Motion will be based on this Notice of Motion, the Memorandum of Points and
13   Authorities filed in support hereof, the complete file and records in this action, and on any oral
14   and/or documentary evidence that may be submitted or presented at or before the hearing of this
15   motion.
16
       Dated: December 29, 2020                            ANGELO, KILDAY & KILDUFF, LLP
17
                                                                  /s/ Garrett L. Seuell
18
                                                           By:_________________________________
19                                                            GARRETT L. SEUELL
                                                              Attorneys for Defendants CITY AND
20                                                            COUNTY OF WEST SACRAMENTO,
                                                              N. OGDEN, FORTIER, MAHAFFEY,
21
                                                              and A. SCHEIBER.
22
23
24
25
26
27
28


                                           -2-
                   DEFENDANT’S NOTICE OF MOTION AND MOTION TO DISMISS
